Title: From John Adams to Robert R. Livingston, 17 September 1782
From: Adams, John
To: Livingston, Robert R.



Hague Septr. 17th: 1782
Sir

You will naturally enquire, whether the Neutral Powers will continue their Neutrality, or whether the Neutral Confederacy will be broken?
No certain Answer can be given to these Questions. We must content ourselves with probabilities, which are strong for the Continuance of the Neutrality. Who indeed should break it? The Emperor was thought to be the most unlikely Potentate to accede to it; but he has acceaded and has taken several Steps, which prove that he will not break it, at least by leaning towards England. Sweeden is the steady Friend of France. Prussia, whose Inclinations and Affections are certainly towards France and Holland, and alienated from England, would certainly at this age of Life, be too cautious a Politician to wage War for England against the Houses of Bourbon and Austria, Holland and America.
There remains only Russia and Denmark. What can Russia do? This is a maritime War. She can’t assist the English with Land-Forces, and an hundred thousand Men would do no good to England on Land. Her boasted Fleet added to that of England would only weaken it, for several Reasons—among The rest, because England must maintain it with Money, if not with Officers and Men—for Cash is wanted in Russia. Denmark remains but what can She do? Her Islands in the West Indies and her Trade are at Mercy, and She would not have force enough to defend her own, much less to assist England, if She should declare War.
A Doctrine prevails, that an Acknowledgment of the Independence of America is an Hostility against England, and consequently a Breach of the Neutrality. Our Friends have sometimes favored this Idea. The Duke de la Vauguyon has often expressed this Sentiment to me, and, if I am not mistaken, the Marquis de Verac has said the same to Mr. Dana. If this Opinion is not clear, it is very impolitic to favor it. The Court of France in their public memorials have denied it, and it would be difficult to prove it, either by the Law or Practice of Nations. Sending or recieving Ambassadors; entering into peaceful Commercial Treaties, or at least negotiating at Philadelphia the Rights of Neutral Nations, is not taking Arms against Great Britain.
But if the Acknowledgment of our Independence is an Hostility, a Denial of it is so too; and if the maritime Confederation forbids the one, it forbids both. None of the Neutral Nations can take the Part of Great Britain therefore, without breaking to Pieces that great System, which has cost so much Negotiation and embraces so great a part of Mankind. The Neutral Powers set so high a Value upon it, and indeed make so great a profit by it, that I Think none of them will take the Part of Great Britain. The Connections of the Duke Louis de Brunswick in Denmark and Russia, have set some little Machines in Motion partly to favor him, and partly to hold out an Appearance of something fermenting for the benefit of Great Britain: but these will never succeed so far as to draw any Nation into the War, or to incline this Republick to make a seperate Peace.
It is to this Source that I attribute certain Observations that are circulated in Pamphlets and in Conversation, that there is at present an Incoherence in the general System of Europe; that the Emperor has deranged the whole System of the Equilibrium of Europe, so that if ever the Northern Powers should think of stopping by a Confederation the Preponderance of the Southern Powers, Holland would be unable, on account of the Demolition of the Barriers, to acceed to that Confederation.
Mr. Magis, who has been eight and twenty Years Envoy at the Hague from the Bishop of Liege, and who converses more with all the foreign Ministers here than any other, has said to me not long since, “Sir, the Wheel rolls on too long and too rapidly one Way; it must roll back again somewhat to come to its proper Centre. The Power of the House of Bourbon rises, and that of Great Britain sinks too fast, and I believe the Emperor, altho’ he seems perfectly still at present, will come out at length, and take the greatest Part of any Power in the final Adjustment of Affairs.”
The Comte de Mirabel, the Sardinian Minister, said to me upon another Occasion, “Your Country, Sir, will be obliged, in the Vicissitudes of things, to wheel round and take the Part of England and such Allies as She may obtain, in order to form a proper Ballance in the World.” My Answer to both was, “these Sentiments betray a Jealousy of a too sudden Growth of the Power of the House of Bourbon: but whose fault is it if it is a Fact? (which it does not appear to be as yet) and whose fault will it be, if it should hereafter become a Fact? Why do the Neutral Powers stand still and see it, or imagine they see it, when it is so easy to put a stop to it? They have only to acknowledge American Independence, and then neither the House of Bourbon nor England will have a colourable Pretence for continuing the War, from which alone the Jealousy can arise.”
The Prince de Gallitzin said not long since, that the Conduct of this Republick, in refusing a seperate Peace &c he feared would throw all Europe into a War, there were so many Pretentions against England.
I quote these Sayings of foreign Ministers, because You express a Desire to hear them, and because they show all the Color of Argument in favor of England, that any body has advanced. All these Ministers allow, that American Independence is decided—even the Minister from Portugal within a few days said it to me expressly. It is therefore very unreasonable in them to grumble, at what happens merely in Consequence of thier Neutrality.
It is the miserable Policy of the Prince of Orange’s Councillors, as I suppose, which has set a few Springs in motion here. Mr. Markov, one of the Ministers of Russia, and Mr. St. Saphorin, Minister from Denmark, are the most openly and busily in favor of England. But if instead of endeavouring to excite Jealousies and foment Prejudices against the House of Bourbon, or Compassion towards England, they would endeavour to convince her of the Necessity of acknowledging American Independence, or to persuade the Neutral Powers to decide the Point, by setting the Example, they would really serve England, and the general Cause of Mankind. As it goes at present, their Negotiations serve no Cause whatever, that I can concieve of, unless it be that of the Duke of Brunswick, and in the End it will appear, that even he is not served by it.

I have the Honor to be Sir, your humble Servant.
J. Adams

 